       Case 1:19-cv-00610-LJL-RWL Document 157 Filed 04/27/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/27/2020
                                                                       :
JOSH WEBBER and                                                        :
MUDDY WATER PICTURES LLC d/b/a MUDDY                                   :
WATER PICTURES, INC.,                                                  :
                                                                       :     19-cv-00610 (LJL)
                                    Plaintiffs,                        :
                                                                       :   OPINION AND ORDER
                  -v-                                                  :
                                                                       :
DAMON ANTHONY DASH and                                                 :
POPPINGTON LLC d/b/a DAMON DASH STUDIOS, :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs move for summary judgment on their defamation and copyright claims. For the

reasons below, those motions are denied.

                                               BACKGROUND

        This case began in January 2019 when Plaintiffs Josh Webber and Muddy Water Pictures

LLC (collectively, “Plaintiffs”) filed a Complaint against Defendants Damon Anthony Dash and

Poppington LLC (“Defendants”). (Dkt. No. 6.) The Complaint alleged copyright infringement

and defamation. (Id.) Chief Judge McMahon was assigned to the case from that time until

February 4, 2020, when it was reassigned to this Court.

        The case has been contentious from the start. One week after the Complaint was filed,

Plaintiffs moved for a temporary restraining order and preliminary injunction. (Dkt. No. 8.)

Before the hearing on that application, Chief Judge McMahon received letters from Plaintiffs

accusing Defendants of “[t]hreats and witness tampering.” (Dkt. Nos. 14, 16).

        At the center of the parties’ dispute is a film titled “Dear Frank” (the “Film”). (Id.) The
       Case 1:19-cv-00610-LJL-RWL Document 157 Filed 04/27/20 Page 2 of 4



two questions are (1) whether Defendant Dash has a copyright interest in the Film and (2)

whether he defamed Plaintiffs by publishing certain statements about the Film. Plaintiffs

requested a preliminary injunction enjoining Dash from marketing, advertising, or promoting the

Film during the pendency of this action because, according to Plaintiffs, Dash doing so was

“[a]ffecting the rights of Muddy and damaging the reputation of Muddy publicly.” (Dkt. No.

32.)

       Following a hearing, Chief Judge McMahon granted Plaintiffs’ motion for a preliminary

injunction. (Dkt. No. 46.) “At the outset,” the opinion began, “the Court notes that there are

quite a few disputed facts in this case.” (Id. at 7.) Indeed, Chief Judge McMahon characterized

it as a “he said/he said” case. (Id.) The opinion states various conclusions about the factual

record. For example, it “reject[ed] Plaintiffs’ contention that Dash did not provide substantially

any material services to the making of the Film.” (Id. at 10 (quotation omitted).) The opinion

highlighted “Dash’s presence and substantive engagement with the film crew during shooting”

and “credit[ed] Dash’s contention that he had something to do with directing the Film.” (Id.

(noting that it was “hard to do otherwise, since Plaintiffs represented to the public that Dash was

at one point a director”).)

       Shortly after Chief Judge McMahon’s opinion issued, the parties resumed their hostilities.

Plaintiff Muddy Water Pictures LLC moved for an order of civil contempt against Dash for

violating the preliminary injunction, which was eventually denied after a hearing. (Dkt. Nos. 49,

69.)

       On March 7, 2019, Plaintiffs moved for summary judgment on their defamation claim.

(Dkt. No. 57.) Ten days later, they moved for summary judgment with respect to the ownership

and authorship issue in the copyright claim. (Dkt. No. 63.) On March 21, 2019, Chief Judge
        Case 1:19-cv-00610-LJL-RWL Document 157 Filed 04/27/20 Page 3 of 4



McMahon denied Plaintiffs’ motions for summary judgment in a written order. (Dkt. No. 69.)

The order stated:

        The motions for summary judgment are denied because, as should be clear
        from the Court’s opinion granting Plaintiffs’ motion for a preliminary
        injunction, there are disputed issues of material fact in this case that will
        require a trial.

(Id.) The order further directed the parties to “complete discovery by June 21, 2019 and file a

proposed joint pretrial order . . . no later than July 12, 2019.” (Id.) According to the order, the

parties would “then be on two days’ notice for trial.” (Id.)

        Discovery disputes followed. On May 22, 2019, Chief Judge McMahon referred the case

to Magistrate Judge Lehrburger for General Pretrial. (Dkt. No. 72.) Since then, Judge

Lehrburger has indefatigably and adeptly handled various discovery and sanctions matters,

including a request by Plaintiffs for terminating sanctions. (See, e.g., Dkt. Nos. 103, 114, 130,

131.)

        Undeterred by Chief Judge McMahon’s March 21, 2019 order, Plaintiffs filed a second

motion for summary judgment on ownership and authorship (Dkt. No. 115) on January 9, 2019

and a second motion for summary judgment on defamation (Dkt. No. 122) on January 27, 2019.

Those motions are now pending before the undersigned.

                                           DISCUSSION

        The Second Circuit has held that, where one judge “specifically held in [an] earlier ruling

. . . that plaintiff had shown a genuine disputed issue of material fact, and stated that ‘we will

proceed to trial in the case[,]’ . . . [that] denial of summary judgment was the law of the case.”

Wright v. Cayan, 817 F.2d 999, 1002 n.3 (2d Cir. 1987). To be sure, “[i]t is well established that

‘the law of the case’ does not constitute a limitation on the court’s power,” but it does reflect a

“general practice of refusing to reopen what has been decided.” Slotkin v. Citizens Cas. Co. of
      Case 1:19-cv-00610-LJL-RWL Document 157 Filed 04/27/20 Page 4 of 4



New York, 614 F.2d 301, 312 (2d Cir. 1979). Law-of-the-case doctrine is a “basically simple

principle of disciplined self-consistency.” 18B C. Wright & A. Miller, Fed. Prac. & Proc. Juris.

§ 4478 (2d ed. 2020). It “promotes the finality and efficiency of the judicial process by

protecting against the agitation of settled issues.” Christianson v. Colt Indus. Operating Corp.,

486 U.S. 800, 816 (1988) (internal quotation marks and citation omitted).

       In Wright, “[n]o change in the law or facts warranted [the later judge’s] ‘overruling’ of

[the earlier judge’s] previous holding that [certain evidence] was sufficient to preclude summary

judgment.” 817 F.2d at 1002 n.3. The same is true here. Chief Judge McMahon’s careful and

well-supported discernment of factual disputes inherent in both summary judgment matters has

not been disturbed by any change in the facts or law that have come to light since her ruling.

The objectives of the law-of-the-case doctrine would be served by applying it here, and the Court

sees no reason why such application would unduly prejudice either party.

                                         CONCLUSION

       For the foregoing reasons, the motions for summary judgment are DENIED. The Clerk

of Court is respectfully directed to close Dkt. Nos. 115 and 122.

       IT IS FURTHER ORDERED that trial in this case will begin on August 10, 2020. The

parties shall appear for a pretrial conference on July 27, 2020 at 4:00 p.m.


       SO ORDERED.


Dated: April 27, 2020                           __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge
